Citation Nr: 1507994	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 8, 2013 for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional relevant records.


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in this appeal, the Veteran requested, in writing, to withdraw his appeal currently before the Board as to the issues of entitlement to an initial rating in excess of 30 percent for PTSD and to an effective date earlier than August 8, 2013 for the grant of service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to an initial rating in excess of 30 percent for PTSD and to an effective date earlier than August 8, 2013 for the grant of service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c).

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant in January 2015 requesting to withdraw his appeal regarding the issues pertaining to PTSD and to heart disease.  The issues in appellate status and before the Board at that time were (1) entitlement to an initial rating in excess of 30 percent for PTSD; and (2) entitlement to an effective date earlier than August 8, 2013 for the grant of service connection for ischemic heart disease.

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


